Citation Nr: 1402957	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  10-22 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for bilateral hearing loss


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from May 1964 to May 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's notice of disagreement was received in September 2009.  A statement of the case was issued in May 2010, and a substantive appeal was received in May 2010.

A review of the Virtual VA paperless claims processing system (Virtual VA) reveals that it contains an appellant brief not found within the physical claims folder.  


FINDINGS OF FACT

1.  A May 1997 rating decision denied the Veteran's claim of entitlement to service connection for bilateral hearing loss.  The Veteran did not file a notice of disagreement, and new and material evidence was not received within one year of the May 1997 determination.    

2.  Since the May 1997 rating decision, evidence that is neither cumulative nor redundant and relates to an unestablished fact necessary to substantiate the claim has been received.

3.  Bilateral hearing loss was not manifested during the veteran's active duty service or for many years thereafter, nor is bilateral hearing loss otherwise causally related to such service.



CONCLUSIONS OF LAW

1.  The May 1997 rating decision denying service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156 (2013). 

3.  Bilateral hearing loss was not incurred in or aggravated by the veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Duty to Notify

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

After reviewing the claims folder, the Board finds that the claimant has been notified of the applicable laws and regulations which set forth the necessary criteria for the benefits currently sought.  In a letter sent in February 2009, the claimant was informed of the information and evidence necessary to warrant entitlement to service connection.  He was also advised of the types of evidence VA would assist him in obtaining and his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The letter also notified the claimant of the types of evidence necessary to establish a disability rating and effective date for the disability on appeal.  There is no need to undertake any review of the VCAA compliance with regard to the issue of whether new and material evidence has been received to reopen the claim because the issue of service connection for hearing loss is being reopened.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim and is not prejudiced by any technical notice deficiency in the course of his appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  These facts notwithstanding, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Duty to Assist

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The Veteran's service treatment records (STRs) are associated with the claims fie.  All available pertinent records, in-service, private and VA, have been obtained.  The Veteran was afforded a VA audiological examination in April 2009.  38 C.F.R. § 3.159(c)(4).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to adjudicate the claim and no further action is necessary.  No additional pertinent evidence has been identified by the Veteran as relevant to the claim. 


New and Material Evidence

The Veteran's original claim of entitlement to service connection for hearing loss was denied in May 1997 on the basis that there was no evidence of incurrence or aggravation of bilateral hearing loss in service or to a compensable degree within one year of discharge, a requirement of service connection claims.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The decision became final because the Veteran did not initiate an appeal or submit new and material evidence within one year of the determination.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.1103.  

However, a final decision shall be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The standard of whether new and material evidence raises a reasonable possibility of substantiating a claim is a "low threshold."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

In his January 2009 claim to reopen the claim for service connection, the Veteran argued that his exposure to acoustic trauma during active service in the Republic of Vietnam caused his bilateral hearing loss.  The Veteran earned a combat action ribbon; as such, his statements regarding acoustic trauma during combat action in Vietnam are accepted.  38 U.S.C.A. § 1154(b).  Even so, the Veteran submitted lay statements from other veterans he served with who supported his contention that he was repeatedly exposed to acoustic trauma without hearing protection. 
As these statements were submitted after the RO's May 1997 rating decision and relate to the lacking service connection element of an in-service injury, they are new and material.  Accordingly, the claim has been reopened.  

Service Connection for Bilateral Hearing Loss

The issue before the Board involves a claim of entitlement to service connection. Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board acknowledges that the lack of any evidence that the veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet.App. 87, 89 (1992).  Instead, as noted by the United States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385....For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet.App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The VA provided the Veteran an audiological examination in April 2009.  The examination revealed audiometry results as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
25
50
LEFT
10
10
15
60
60

Speech audiometry revealed speech recognition ability of 90 percent in the right ear and 92 percent in the left ear. 

VA audiometry puretone thresholds and speech recognition scores reveal that the Veteran has bilateral hearing loss as defined by 38 C.F.R. § 3.385.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  Thus, the remaining question is whether the current hearing loss is related to the Veteran's service.  

As noted, the Veteran's statements regarding acoustic trauma during combat action in Vietnam are accepted.  38 U.S.C.A. § 1154(b).  Notably, the Veteran did not assert that he experienced hearing loss during combat.  As such, the presumption of credibility outlined in 38 U.S.C.A. § 1154(b) does not apply.  

Turning to the evidence, the Veteran's April 1964 service induction examination revealed audiometry results as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
0
-5
LEFT
30
5
0
0
-5

The above decibel thresholds have been converted from the American Standards Association (ASA) standard to the International Standards Organization (ISO)-American National Standards Institute (ANSI) standard as they were reported prior to October 31, 1967.  

The Veteran's ears were noted to be clinically normal during the induction examination. 

The Veteran's STRs include treatment for left ear pain in June 1964.  Both eardrums were noted to be "slightly inflamed."  He was diagnosed with mild otitis media of the left ear.

The Veteran's May 1968 separation examination didn't include audiometry results, but the Veteran scored a 15/15 on a whispered voice test and spoken voice test of his left ear.  His ears were clinically evaluated as normal.  

An August 1975 reenlistment examination for Reserve service also did not include audiometry results, but the Veteran scored a 15/15 bilaterally on a whispered voice test.  His ears were clinically evaluated as normal.  Notably, the Veteran appears to have checked the appropriate boxes in the medical history section to expressly deny hearing loss and ear problems.  

The Veteran's September 1977 entrance examination for the National Guard revealed audiometry results as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
14
0
0
0
8
LEFT
3
3
0
8
11

His ears were clinically evaluated as normal.  The Veteran again indicated that he had not experienced hearing loss while reporting his medical history.  

A periodic examination in February 1982 revealed audiometry results as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0

His ears were again clinically evaluated as normal.  

An examination in November 1985 revealed audiometry results as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
0
5
20
LEFT
30
5
5
15
30

The examiner made an indecipherable note note next to the box labeled "Ears-General," but still evaluated them as "normal."  The Veteran checked the appropriate boxes in the medical history section to expressly deny hearing loss and ear problems.  

In November 1991, the Veteran reported experiencing hearing loss during an audiometric evaluation for his employer.  He noted that he believed work and the service caused his hearing problem.  

In January 1996, he reported experiencing hearing loss "for some time."  In an audiometric questionnaire, he reported experiencing the noise of small arms and helicopters in service.  

During a December 2008 audiology consult with the VA, the Veteran reported experiencing hearing loss since 1965.  The Veteran's history included noise exposure in the military.  The Veteran also reported occupational and recreational noise exposure, but with the use of hearing protection.  

The Veteran's contentions were addressed by the VA medical examiner in the April 2009 examination report.  The examiner considered the Veteran's statements, reviewed the claims folder, examined the Veteran, and provided reasoning for her opinion.  She noted that the Veteran was treated for left otitis media in June 1964 and that the Veteran's separation examination only utilized the whispered voice test, which, she acknowledged, is not sensitive to high-frequency hearing loss.  She also acknowledged that the Veteran was exposed to the noise of light and heavy weaponry and helicopters without hearing protection during his active duty service.  She concluded that the "Veteran's hearing loss is not caused by or a result of his military service."  The examiner reasoned that the audiometric evidence suggests the Veteran's hearing loss occurred between February 1982 and November 1985.  She found that there was no threshold shift from the Veteran's entrance examination to his 1982 audiogram.  Citing a Department of Defense (DoD) study that concluded there was no scientific basis for delayed or late onset noised-induced hearing loss, she concluded the Veteran's hearing loss is not caused by or a result of his military service.  

The Veteran submitted several statements from fellow veterans after the examination.  The letters support the Veteran's contention that he was exposed to noise trauma during combat, which the Board has acknowledged.  

In his September 2009 notice of disagreement, the Veteran reasserted that his hearing loss began in service.  He also argued the whispered voice test was not a proper way to test for hearing loss during his separation examination.  

The Veteran is competent to make lay statements describing features or symptoms of an injury or illness.  Falzone v. Brown, Vet. App. 298 (1995).  However, the Board finds his assertion that he has experienced hearing loss since service is not credible when viewed against the overall evidence.  The Veteran expressly denied experiencing hearing loss in August 1975, September 1977 and November 1985.  
The letters from veterans who the appellant served with only acknowledge that the Veteran was exposed to acoustic trauma in service without hearing protection.  The letters did not report first-hand knowledge of the Veteran himself experiencing hearing loss since service.  The evidence of record indicates that the earliest the Veteran reported experiencing hearing loss and attributing it to service was in November 1991.  In other words, the Veteran only attributed his hearing loss to his active duty service many years after discharge.  At the time, he also attributed his hearing loss to post-service employment.  In addition, the lengthy period without complaint or treatment of hearing loss is evidence that there had not been ongoing symptomatology, and weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The competent medical evidence is also against the claim for service connection.  Weighing against the claim is the highly probative April 2009 opinion of the VA examiner.  She considered the Veteran's exposure to acoustic trauma in service, his assertion that he's experienced hearing loss since service, his service treatment records and the findings of a physical examination.  She went on to support her opinion with a well-reasoned rationale that addressed the service and post-service medical evidence and cited a DoD study.  Regarding the whispered voice test, the Board acknowledges that the whispered voice test is not a valid assessment of hearing at the time of discharge.  The test was the customary test used during that period, and unfortunately no audiometric tests were conducted in connection with the Veteran's discharge examination.  However, as noted, the examiner noted the use of the whispered voice test, but relied on post-service audiometric tests to form her opinion.  Her opinion is therefore entitled to significant probative weight.  

The Board has also considered the Veteran's statements attributing his bilateral hearing loss to service, but the evidence of record does not demonstrate that the Veteran has the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Therefore, the Veteran is not competent to provide an opinion on the etiology of his hearing loss.  

In sum, the Board finds that the preponderance of the evidence is against entitlement to service connection for bilateral hearing loss.  The hearing loss was not manifested during service or for a number of years after service.  A medical professional with benefit of examination of the Veteran and review of the claims file has rendered a negative nexus opinion, citing a DoD study that concluded there was no scientific basis for delayed or late onset noised-induced hearing loss.  There is no medical opinion to the contrary.  

As a preponderance of the evidence of record is against the Veteran's claim of entitlement to service connection for bilateral hearing loss, this claim is denied.


ORDER

The claim of service connection for bilateral hearing loss has been reopened, but entitlement to service connection for bilateral hearing loss is not warranted.  The appeal is denied. 

 

____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


